           Case 1:19-cv-00215-BLW Document 28 Filed 12/04/20 Page 1 of 6




                                UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF IDAHO



    BRADLEY WHEELER,

                            Petitioner,                      Case No. 1:19-cv-00215-BLW (lead)
                                                             Case No. 1:20-cv-00056-BLW
    vs.

    JAY CHRISTENSEN,1                                        MEMORANDUM DECISION
                                                             AND ORDER
                            Respondent.



    BRADLEY WHEELER,

                            Petitioner,

    vs.

    GREG GREGORSON, DEPUTY
    MARSHAL BREISBEN, SHERIFF
    DONAHUE, and RYAN REGIS,

                            Respondents.



          Earlier in this consolidated habeas corpus case, the Court granted Respondent Al

Ramirez’s Motion for Summary Dismissal in Lead Case No. 1:19-cv-00215-BLW, and




1
 Jay Christensen, Petitioner’s current custodian, has been substituted in as Respondent for Petitioner’s former
custodian, Al Ramirez. (See Dkt. 27.)


MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00215-BLW Document 28 Filed 12/04/20 Page 2 of 6




ordered Respondent and Petitioner Bradley Wheeler to provide briefing regarding the

remaining persistent violator issue in Member Case No. 1:20-cv-00056-BLW.

       Petitioner challenges the basis for his state persistent violator conviction in Case

No. 1:20-cv-00056-BLW. The Court earlier concluded that Petitioner did not show that

he properly exhausted this in state court, but that Petitioner could proceed to the merits if

he showed cause and prejudice or a miscarriage of justice as to the persistent violator

enhancement.

       Respondent has provided the underlying state court records that support the

felonies upon which the persistent violator enhancement is based. (See State’s Lodgings

D-1 to E-5 in Dkt. 26.) Petitioner has filed his Response with exhibits, and Respondent

has filed his Reply. (Dkts. 26, 27.)

       Petitioner asserts:

                      The persistent violator charges or cases that led to the
               charge or found I had no case at all before Judge Nye and the
               dates of both cases I was in prison in Unit 1b on a violated
               plea agreement in front of Judge Southworth so I was not
               physically able to even be present at either trial or conviction
               or sentencing. These are fraud!


(Dkt. 25, p. 3.)

       The two convictions underlying Wheeler’s persistent violator enhancement are

from Canyon County Case No. CR-2014-24637-C, assault/battery on a correctional

officer, conviction (4/6/15) and Canyon County Case No. CR-2013-21628-C, stalking in

the first degree (12/3/14). (State’s Lodgings A-1, pp. 35-37 (Information Part II, CR14-

18-09228); A-5, pp. 2-4, 7-9 (Judgments and Commitments).) As a result of these two


MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00215-BLW Document 28 Filed 12/04/20 Page 3 of 6




prior convictions and his conviction in Canyon County Case No. CR14-18-09228,

Petitioner was convicted of a persistent violator enhancement.

        The state court record in Canyon County Case No. CR-2014-24637-C reflects that

Petitioner completed a Guilty Plea Advisory Form, writing responses to the various

provisions, initialing his answers, and signing and dating it on April 3, 2015, the same

day it was filed with the court. (State’s Lodging E-3.) The record also reflects that

Petitioner was “present in court with counsel” Richard Tuha on April 3, 2015, when he

pleaded guilty to, and was sentenced for, assault/battery on a correctional officer, before

Third Judicial District Court Judge Christopher S. Nye. (State’s Lodgings A-5, pp. 2-4;

E-2.)

        The Court Minutes for the proceeding before Judge Nye on April 3, 2015, state:

                    The Court read the Information in CR-2014-
              0024637-C and in answer to the Court’s inquiry; the
              defendant entered a plea of guilty to the Assault/Battery
              on Correctional Officer.

                     The defendant stated in his own words what he did to
              be guilty of the offenses charged, and the Court examined the
              defendant regarding the crimes and his plea to the same.

                      The defendant indicated the plea of guilty was made
              freely, voluntarily, knowingly, and intentionally.

(State’s Lodging E-2, pp.4-5 (emphasis original).)

        Petitioner has not brought forward any evidence contradicting the state court

record. For example, if he had not been in court with his counsel on that date, he could

have obtained an affidavit from Mr. Tuha. Petitioner’s assertion that he had been taken

into custody months before, on November 15, 2014, for a “violated plea agreement” is


MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cv-00215-BLW Document 28 Filed 12/04/20 Page 4 of 6




not inconsistent with Petitioner appearing in court on April 3, 2015. Based on the state

court record and the federal court record, this Court concludes that Petitioner was present

in court with Judge Christopher S. Nye on April 3, 2015, when he pled guilty to

assault/battery on a correctional officer, and was sentenced for that crime in Case No.

CR-2014-24637-C. Therefore, the judgment and conviction in that case properly form

part of the basis of his persistent violator enhancement in Case No. CR-14-18-9228.

       Similarly, the state court record in Case No. CR-2013-21638-C, shows that

Petitioner completed and signed a Guilty Plea Advisory Form (State’s Lodging D-3) and

was “personally present with Mr. Tuha on September 3, 2014” at a change of plea

hearing before Third Judicial District Court Judge George A. Southworth. (State’s

Lodging D-2, pp. 1-3.) On that day, Petitioner was sworn in by the clerk prior to his

testimony at the hearing. Petitioner testified that “his answers [on the Guilty Plea

Advisory Form] were truthful and correct,” and acknowledged that he entered a plea of

guilty to stalking in the first degree in exchange for dismissal of a misdemeanor charge

and a recommendation of probation. Id. The court “examined” Petitioner on that date. Id.,

pp. 3-4. After Mr. Tuha “indicated he was satisfied there was a factual basis for the plea

of guilty[,]” Petitioner “was remanded into the custody of the Canyon County Sheriff” to

await sentencing. (State’s Lodging D-2, pp. 1-5.)

       In conjunction with Petitioner’s guilty plea to the felony stalking charge, on

November 25, 2014, Petitioner was sentenced for that crime by Judge Southworth.

(State’s Lodging D-5, pp. 27-28.) The record again reflects that Petitioner was




MEMORANDUM DECISION AND ORDER - 4
         Case 1:19-cv-00215-BLW Document 28 Filed 12/04/20 Page 5 of 6




“personally present with counsel” Mr. Tuha. (See Dkt. 27-1, “Court Minute,” p. 1.)

Petitioner made a statement on his own behalf in open court on that date. (Id., p. 4.)

       Petitioner’s final judgment of conviction and order of retained jurisdiction were

entered on December 3, 2014. This was not a court hearing, but entry of a written

judgment and order.

       There is no evidence whatsoever that Petitioner and his counsel did not appear in

state court on September 3, 2014, and November 25, 2014, as reflected in the state court

record. It appears that Petitioner may be mixing up the dates the written judgments of

conviction were signed and entered on the docket with the dates he appeared in Court

prior to entry of the judgments of conviction. For example, in his second case, he asserts

that he was already in prison “when the supposed conviction took place.” While it is true

that he was already in prison when his judgment of conviction was signed and docketed,

it is also true that he personally appeared and pleaded guilty, and personally appeared,

testified, and was sentenced on the dates noted above.

       Based upon the expansion of the record and the parties’ briefing, the Court finds

and concludes that Petitioner has no factual basis for his assertion that the felony

convictions underlying his persistent violator conviction were invalid because he was not

present at the hearings on the underlying matters, or for any other reason apparent from

the record. Therefore, the Court denies and dismisses these claims, which disposes of the

remaining claims in the case. Therefore, judgment will be entered in this consolidated

case, and the case will be closed.




MEMORANDUM DECISION AND ORDER - 5
Case 1:19-cv-00215-BLW Document 28 Filed 12/04/20 Page 6 of 6
